DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17,18,22-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of applicant’s remarks pointing out that the previously relied upon reference was not valid prior art, the following is a new final rejection based on newly applied prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 22-26, 29-34,36-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lach 2,282,983 (hereinafter Lach).
Re Claim 17. (Currently Amended)
Lach discloses a lock (Fig.1), comprising: a shackle (11) comprising: a first leg 
Re Claim 18. (Original) 
Lach discloses the lock of claim 17, wherein the first leg is substantially parallel to the second leg, and wherein the keyway is substantially parallel to the first and second legs (Fig.1).
Re Claim 22. (Previously Presented) 
Lach discloses the lock of claim 17, wherein the first and second legs of the shackle are arranged parallel with one another (Fig.1).
Re Claim 23. (Previously Presented) 
Lach discloses the lock of claim 17, wherein the third opening (at 24,23) is positioned longitudinally between the first and second openings (Fig.1).

Re Claim 24. (Previously Presented)
Lach discloses the lock of claim 17, wherein the lock cylinder (23) is positioned nearer the first opening than the second opening (Figs. 1-2).
Re Claim 25. (Previously Presented)
Lach discloses the lock of claim 17, wherein the locking mechanism (Fig. 1 - 23,22,13) comprises: a first bolt (one end of bolt 13; page 1, col.1, lines 51-55) operable to engage the first end portion (11); a second bolt (opposite end of bolt 13) operable to engage the second end portion (11); and wherein when the lock cylinder (23) is in the locking state, an engagement portion of the first bolt is received in a first notch in the first end portion (Fig.1, unlabeled), and an engagement portion of the second bolt is received in a second notch in the second end portion (Fig.1, unlabeled); and wherein when the lock cylinder (23) is in the unlocking state, the engagement portions of the first and second bolts are not received in the first and second notches of the first and second end portions.
Re Claim 26. (Previously Presented) 
Lach discloses the lock of claim 25, wherein the first bolt (13) and the second bolt (13) have different lengths (Figs. 1-2).
Re Claim 29. (Previously Presented)
Lach discloses the lock of claim 25, wherein the first notch has a first width (Figs. 1-2, left notch), the second notch has a second width less than the first width (Figs. 1-2, right notch), the first bolt (13) has a first thickness corresponding to the first width, and the second bolt (13) has a second thickness corresponding to the second width.
Re Claim 30. (Currently Amended)
As discussed above with respect to claim 17, Lach discloses a hoop lock, comprising: a shackle (11) including a first leg includes a second end portion; a crossbar (10) comprising a cylindrical tube (Fig.2) including a first opening configured to receive the first end portion, a second opening configured to receive the second end portion, and third opening (at 24,23) positioned between the first and second openings; and a locking assembly (23, 22, 13) in the crossbar, the locking assembly comprising a lock device (23) positioned in the third opening and offset from a center location of the crossbar (Figs. 1-2) and positioned closer to one of the first and second openings than the other of the first and second openings; wherein the locking assembly has a locking state in which the first and second end portions are secured in the first and second openings in the crossbar; and wherein the locking assembly has an unlocking state in which the first and second end portions are entirely removable from the first and second openings in the crossbar.
Re Claim 31. (Previously Presented) 
Lach discloses the hoop lock of claim 30, wherein the lock device (23) is positioned nearer the first end portion (right shackle end portion Figs. 1-2) than the second end portion.
Re Claim 32. (Previously Presented) 
Lach discloses the hoop lock of claim 30, wherein the lock device comprises a lock cylinder (23) configured to permit transitioning between the locking state and the unlocking state.
Re Claim 33. (Previously Presented) 
Lach discloses the hoop lock of claim 32, wherein the lock cylinder includes a spindle (22), wherein the spindle is rotatable in response to insertion of a proper key into the lock cylinder (23).
Re Claim 34. (Previously Presented) 
Lach discloses the hoop lock of claim 30, wherein the locking assembly further comprises: a first bolt (13) operable to engage the first end portion; a second bolt (13) operable to engage the second end portion; wherein an engagement portion of the first bolt is received in a first notch of the first end portion (at 11) when the locking assembly is in the locking state; wherein an engagement portion of the second bolt is received in the second notch of the second end portion (at 11) when the locking assembly is in the locking state; and wherein when the locking assembly is in the unlocking state, the engagement portions of the first and second bolts (13) are not received in the first and second notches of the first and second end portions (11).
Re Claim 36. (Previously Presented) 
Lach discloses the hoop lock of claim 34, wherein the first notch has a first width, the second notch has a second width less than the first width (Fig. 1), the first bolt has a first thickness corresponding to the first width, and the second bolt has a second thickness corresponding to the second width (Fig.1).
Re Claim 37. (Previously Presented)
Lach discloses the hoop lock of claim 34, wherein the first bolt and the second bolt have different lengths (Figs. 1-2).
Re Claim 38. (Currently Amended) 
As discussed above with respect to claims 17,18,22-26,29-34,36,37, Lach discloses a hoop lock (Figs. 1-2), comprising: a shackle (11) including a first leg having a first length, and a second leg having a second length equal to the first length, wherein the first leg includes a first end portion having a first notch, and wherein the second leg includes a second end portion having a second notch; a crossbar (10) comprising a cylindrical tube and including a first opening configured to receive the first end portion, a second opening configured to receive the second end portion, and third opening positioned between the first and second openings; and a locking assembly (23,22,13) in the crossbar, the locking assembly comprising: a lock device (23,22) positioned in the third opening and offset from a center location of the crossbar and positioned closer to one of the first and second openings than the other of the first and second openings (Figs. 1-2); a first bolt (13) operable to engage the first end portion; a second bolt (13) operable to engage the second end portion; and wherein the locking assembly has a locking state in which an engagement portion of the first bolt is received in the first notch of the first end portion and in which an engagement portion of the second bolt is received in the second notch of the second end portion; and wherein the locking assembly has an unlocking state in which the engagement portions of the first and second bolts are not received in the first and second notches of the first and second end portions to permit entire removal of the shackle from the crossbar.
Re Claim 39. (Previously Presented) 
Lach discloses the hoop lock of claim 38, wherein the lock device comprises a lock cylinder (23) configured to permit transitioning between the locking state and the unlocking state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lach in view of Chang 5.823,021 (hereinafter Chang) and Miao 6,212,922 (hereinafter Miao).
Re Claim 27. (Previously Presented)
Lach discloses the lock of claim 25, further comprising: a cam (22) rotationally coupled to the locking mechanism (23) but fails to teach and including a radial arm and an axial protrusion, wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the lock cylinder corresponds to a first rotational position of the cam and the unlocking state of the lock cylinder corresponds to a second rotational position of the cam.
Chang discloses a similar hoop lock (Fig.1) comprising a cam (41) rotationally coupled to the locking mechanism (31,413) and including a radial arm (412) and an axial protrusion (the left pin protrudes from the axis of the cam at 412), wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric (413) about the rotational axis; wherein the first bolt includes a channel (432 left) receiving the axial protrusion; wherein the second bolt includes a post (right pin) engaged with the radial arm /top 412); and wherein the locking state of the lock cylinder corresponds to a first rotational position of the cam and the unlocking state of the lock cylinder corresponds to a second rotational position of the cam.
Miao discloses a biasing member urging the second bolt toward the cam (Fig. 2; 26).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the admittedly conventional spindle/cam structure of Lach (col.2, lines 1-5) to include posts and axial protrusions and pins as taught by Chang as a well known alternate construct in the lock art.
It would have been further obvious to one of ordinary skill in the art at the time of invention to modify the bias of Lach to bias the locking bolt inwardly as taught by Miao in order to assist the lock in achieving the unlocked position faster and provide additional support in the unlocked position so that the lock would not accidentally become locked as easily.
Re Claim 28. (Previously Presented)
Lach as modified by Chang and Miao disclose the lock of claim 27, wherein in the unlocking state, the post is positioned between the first bolt and the lock cylinder.
Re Claim 35. (Previously Presented)
As discussed above with respect to claim 27, Lach as modified by Chang and Miao disclose the hoop lock of claim 34, further comprising: a cam rotationally coupled to the locking device and including a radial arm and an axial protrusion, wherein the axial protrusion is radially offset from a rotational axis of the cam, and wherein the cam is asymmetric about the rotational axis; a biasing member urging the second bolt toward the cam; wherein the first bolt includes a channel receiving the axial protrusion; wherein the second bolt includes a post engaged with the radial arm; and wherein the locking state of the locking assembly corresponds to a first rotational position of the cam and the unlocking state of the locking assembly corresponds to a second rotational position of the cam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675